Citation Nr: 1645362	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  03-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for residuals of right foot frostbite. 

2.  Entitlement to an increased rating in excess of 10 percent for residuals of left foot frostbite.

3.  Entitlement to a separate evaluation for dermatitis as a residual of frostbite of the feet.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1980 to July 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted an increased 10 percent rating for both right and left foot frostbite.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

There is an extensive procedural history in this case as these matters have been in appellate status for over ten years.  The most recent September 2014 Board decision described the complex procedural history of this case, which is incorporated by reference herein.  

Following the Board's September 2014 decision, which denied increased ratings in excess of 10 percent for the Veteran's right and left foot frostbite residuals, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In response, the Court issued a February 2016 Memorandum Decision and a concurrent Order, vacating the September 2014 denial and remanding the Veteran's claims to the Board for reconsideration.

In November 2016, the Board's Vice Chairman/Executive-In-Charge granted the Veteran's May 2016 motion to recuse the VLJ who had issued the decision in September 2014.  The Veteran's case has been reassigned to the undersigned Veterans Law Judge.

The issue of service connection for a right ring finger disorder has been raised by the record in a September 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 
38 C.F.R. § 19.9 (b) (2015).

The issue of entitlement to a separate evaluation for dermatitis as a residual of frostbite of the feet is addressed in the REMAND below.


FINDINGS OF FACT

1.  For the rating period prior to May 9, 2013, the Veteran's cold injury residuals of the right and left foot included pain, cold sensitivity, and a nail abnormality (recurrent toenail fungus).

2.  For the rating period beginning May 9, 2013, the Veteran's residuals of the right foot frostbite disability did not result in tissue loss, color changes, locally impaired sensation, hyperhidrosis, or X-ray evidence of  osteoporosis, subarticular punched out lesions, or osteoarthritis.

3.  For the rating period beginning May 9, 2013, the Veteran's residuals of left foot frostbite disability resulted in pain, cold sensitivity, nail abnormality, and x-ray evidence of punched out lesions to the first left metatarsal head.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a rating of 20 percent, but no higher, for residuals of right foot frostbite have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7122 (2015).

2.  For the rating period prior to May 9, 2013, the criteria for a rating of 20 percent, but no higher, for residuals of left foot frostbite have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7122 (2015).

3.  For the rating period beginning May 9, 2013, the criteria for a rating of 30 percent, but no higher, for residuals of left foot frostbite have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2015).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, sufficient notice was provided in letters sent to the Veteran in January 2003 and March 2006.  To the extent that there is any deficiency in this notice, to include timing of the notice, such deficiency amounts to no more than highly harmless error.  This is because the Veteran has demonstrated through his representative that he is aware of what is necessary to substantiate his claims and has submitted evidence to do so.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The work done by VA in this case over ten years has been extensive.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and the Veteran has submitted medical articles and a March 2014 letter from his podiatrist.   As detailed in the merits section of this decision the Board has provided several examinations in this case.  

The Board finds the medical evidence of record adequately sets forth the history of the Veteran's disabilities on appeal, contains sufficient clinical findings addressing the severity of his disabilities, and documented thorough physical examinations, and provides the necessary opinions supported by adequate rationale.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Further remanding of this case would serve no constructive purpose. 

Disability Rating Criteria Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 
38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Rating Analysis

The Veteran's frostbite residuals have been evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122 (2015), which specifically addresses residuals of cold weather injuries.  The Board finds no more appropriate criteria.

Cold weather residuals of the affected part consisting of arthralgia or other pain, numbness, or cold sensitivity are assigned a 10 percent rating.  Id. 

Cold weather residuals of the affected part consisting of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) are assigned a 20 percent rating. Id. 

Cold weather residuals of the affected part consisting of arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) are assigned a 30 percent rating.  Id. 

The Veteran filed his claim for increased disability ratings in December 2002.  Since that time, the evidence includes a February 2003 VA examination.  During the evaluation, the Veteran described his in-service frostbite.  Specifically, he reported experiencing a rash around his heels and asserted that his feet were painful in cold weather.  He stated that he treated his feet with steroid creams.  Upon physical examination, the feet showed no palpable tenderness and no color changes.  The feet were noted to be slightly cool in temperature and dry.  There were no joint deformities or neurological impairments.  He was, however, noted to have a fungal infection of the toenails.  The examiner stated that the Veteran had a history of cold exposure with the residual effects of intolerance of cold weather requiring extra protection and also a rash around the feet (although the examiner stated that he could not determine whether the rash was related to the Veteran's cold weather injury).

In light of the fungal toenail infection found during the February 2003 VA examination, the Veteran was afforded another VA examination in July 2007.  During the evaluation, the Veteran reported that his major foot problem was with skin frequently peeling on the posterior aspects of both feet (indicating that it would come and go 4-5 times per year).  He denied seeking any medical care for it, preferring to use over the counter lotions and creams.  He indicated that the peeling would last for approximately two weeks, but he specifically denied missing any work on account of his feet, and noted that he was not affected by standing and walking over an eight hour period.  On examination, the Veteran was able to wiggle all of his toes.  

The July 2007 examiner was specifically asked to address whether the Veteran had a current fungal infection of the toenails on either foot, whether he had nail abnormalities of either foot, and what, if any, frostbite residuals were present. Following the examination, the examiner answered the first and second questions in the negative, finding that neither a fungal infection, nor "nail abnormalities", impacted either foot.  Regarding the third question, the examiner stated that "there appears to be no physical examination residuals at this point in time."  Of record is the report of the x-ray study stating that there was no bony, joint, or soft tissue abnormalities.  The x-ray study impression was normal bilateral foot series.

VA provided another examination in April 2011 in order to obtain a retrospective medical opinion to consider whether the toenail fungus, which was noted in 2003, should be considered a "nail abnormality" per the regulations.  During the April 2011 VA foot examination the Veteran reported recurrent peeling of his plantar feet and between his toes.  He also reported experiencing bilateral foot pain with prolonged standing at work.  The Veteran was noted to use miconazole cream for his fungal foot infections.  He was noted to have tinea pedis.  The Veteran indicated that since suffering frostbite, he had experienced recurrent toenail fungal infections as well as interdigital peeling that was temporarily resolved by fungal cream application.  The Veteran also reported experiencing intermittent burning on the lateral plantar areas of his feet.  Upon physical examination, the April 2011 examiner noted that the Veteran's plantar feet were warm to the touch with calluses on the lateral portion.  No plantar or interdigital peeling was present.  No rashes were noted.  Nails were without fungus or dystrophic changes.  X-ray study of his feet in April 2011 revealed no abnormality.  The examiner noted that the Veteran had bilateral pes planus, but also found no residuals of frostbite.

Regarding the toenail issue question, the examiner indicated that it was less likely than not that the toenail infection that was documented in February 2003, or any other fungal infection of the toenails that was present at any time between December 2001 and the present time, were manifestations of the Veteran's cold weather injuries in 1980.  The examiner explained that tinea pedis and tinea unguium can be transient and can recur anytime with flat feet and that risk factors included hot or humid weather, wearing occlusive/tight fitting footwear, being immunosuppressed or having prolonged application of topical steroids.  

In a separate April 2011 cold weather injury VA examination report, the examiner specifically noted that she had reviewed the Veteran's claims file.  She noted that the only reports of fungal nail infections between 2001 and the date of the examination were at the VA examination in February 2003 and in a December 2009 VA treatment record, which noted that the Veteran had a history of foot pain and peeling skin between his toes which he attributed to his history of frostbite, and the Veteran was prescribed antifungal medication (Miconazole).  The only other potential frostbite residual that the examiner noted was the Veteran's report of foot pain with prolonged standing at work.  No signs or symptoms were present in either foot at the time of the examination (including arthralgia or pain, numbness, cold sensitivity, tissue loss, color changes, locally impaired sensation, hyperhidrosis, or nail abnormalities).  Additionally, there was no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions in either foot.  No residual scars were present either.  The examiner opined that the Veteran's cold weather injury residuals did not impact his ability to work. 
The April 2011 examiner then opined that it was less likely than not that the Veteran's fungal infection of the toenails documented in February 2003 or any other fungal infection of the toenails present at any time between December 2001 and the present were manifestation of his cold weather injuries of the feet in 1980.  In support of this opinion, the examiner indicated that tinea pedis and tinea unguium could be transient and may recur anytime with certain risk factors, including hot, humid weather, wearing occlusive/tight fitting footwear, immunosuppressed patients or prolonged application of topical steroids. 

Several VA treatment records describe the Veteran's feet symptoms.  For example, in March 2003, the Veteran reported to a social worker that in cold weather his feet would swell and peel.  In August 2004, the Veteran reported that he had suffered frostbite and now his feet were peeling and ached.  In an October 2004 statement, the Veteran reported that his feet were "messed-up" and that he was in pain a lot.  

In April 2008, April 2009 and June 2010 VA treatment records, it was noted that the Veteran's "common foot problems" included toenail fungus.  In a December 2009 VA treatment record, the Veteran stated that he was still experiencing foot pain and peeling skin between his toes which he related to his history of frostbite.  
Further, December 2009, January 2010, and September 2010 VA treatment records show prescriptions for Miconazole used for "fungal infection" between toes.   

The evidence also includes a newspaper article titled "Victory For Frostbite-Injured Vets -Va Recognizes Long-Term Effects on 'Chosin Few."  It provides a history of frostbite as related to military service in Korea and mentions that there can be long term complications including pain, arthritis, circulatory problems and diabetes.  This item of evidence does not make it less or more likely that the Veteran whose case is before the Board should have a higher disability rating for either foot.  The evidence includes general statements about history and frostbite but is not probative as to what ratings are appropriate in the case before the Board.  That the listed complications can result from cold injuries does not mean that they have in this case or that any symptom that the Veteran may have is due to his cold injuries. 

The article "Cold Injury," from chosinreservoir.com, also provides a history of frostbite injuries related to military service.  The article states that veterans with a history of cold injury can have a number of signs and symptoms and lists several such signs and symptoms.  These include chronic fungus infections of the feet, including abnormal, thick, or horny toenail growth.  Although this item of evidence indicates that these conditions can result from cold injuries the evidence does not provide that these conditions, or any of the conditions listed, including weak or fallen arches, swelling of the feet, or joint pain and stiffness, result only from cold injuries.  Nor does the article explain the relative risk of developing the listed signs and symptoms from cold injuries as opposed to other causes.  Clearly, such conditions as thick toenail growth, joint pain, and chronic fungus infections of the feet can result from causes other than cold injuries (it is common knowledge that people who have not had cold injuries have these conditions).  As such, this item of evidence is of little probative value as it only raises the possibility that some condition of the Veteran's feet, such as fungus infections, could be due to his cold injuries.  It does not suggest that it is as least as likely as not the result of the Veteran's frostbite.

The evidence also includes a March 2014 letter from a private podiatrist, Dr. S.E.R., where it was noted that he initially examined and treated the Veteran on May 9, 2013.  During the evaluation, the Veteran reported difficulty involving both feet when standing or walking for an extended period of time and that both feet become numb. 

Dr. S. E. R. then indicated the following:

"At the initial visit X-rays were taken of both feet.  X-rays revealed a plantar fasciitis of both feet.  It was also noted on X-rays that the first left metatarsal head had a punched out lesion which is at least as likely as not secondary to the history of frost bite of his feet.  The x-rays revealed osteopenia of his metatarsals. 

[The Veteran] also had a fungus infection of the fourth interspace of both feet and mycotic toenails of both feet.  These conditions are at least as likely as not secondary to the frost bite condition in his military history. . . . [the Veteran] also exhibited dermatitis along the plantar aspect of both feet. This is also at least as likely as not a result of the frost bite experienced during military service.  The frost bite causes his feet to be more susceptible to infection due to a decreased ability to fight opportunistic infections of his feet. 

On 6-25-2013 a matrixectomy was performed along the medial and lateral borders of the left great toenail due to an infected left great toenail.  Patients who have experienced frost bite are more likely to develop ingrown toenails as well as fungus infections of the feet as a result of the frost bite.  It is possible that a matrixectomy of the right great toenail will be necessary at this upcoming visit. 

As a result of his history of frost bite [the Veteran] has developed several podiatric problems that are at least as likely as not related to the frost bite previously experienced during his military service. 

I have had the opportunity to review the February 2003, April 2011, and the February 2012 VA examinations.  The VA examiners noted that it was less likely than not that [the Veteran's fungal infection of the toenails was a manifestation of his cold weather injuries and that here was no nail abnormality of his feet.  The February 2012 examiner said that the tinia pedis and tinea unguium are fungal infections that can recur at any time. 

In my medical professional experience after my physical examination and treatment of [the Veteran] and review of the records including medical treatise evidence including 
Dr. Jerrod Johnson's article, all of the podiatric diagnoses discussed are a direct result of the frost bite that [the Veteran] experienced during his military service. 

The documented fungal infection of the toenails was caused by frostbite and is considered a nail abnormality.  A fungal infection of a toenail is equivalent to a nail abnormality because it causes pain and discomfort whenever the patient is standing or walking, diminishing his ability to ambulate normally and freely."

The Board notes that in its previous decision in September 2014, Dr. S. E. R.'s opinion was afforded a "minimal amount of probative weight."  In this regard, the Board reasoned that Dr. S. E. R.'s statement that the Veteran's "frostbite cause[d] his feet to be more susceptible to infection due to a decreased ability to fight opportunistic infections of his feet" constituted circular reasoning because "[i]t [was] a statement that his frostbite causes his infections because frostbite causes his feet to get infected."  The Board stated that this circular reasoning tended to show that there was no meaningful rationale for his conclusion because if there were 
Dr. R. E. S. would have provided it. 

As discussed in the February 2016 Court's Memorandum decision, the Board's September 2014 decision "improperly characterized" Dr. S. R.'s statement as one "indicating causation, instead of recognizing that he opined that [the Veteran's] frostbite made him more susceptible to infection."  The Court indicated that failure to accurately assess Dr. S. R.'s opinion did not permit the Veteran to understand the precise basis for it decision to assign the opinion minimal probative value and frustrated judicial review. 

Further, the Board's September 2014 decision stated that Dr. S. R.'s x-ray findings were "unsupported by any actual treatment records, [and were] so inconsistent with the rest of the record as to make them unbelievable."  The Board reasoned that the Veteran's previous x-rays performed by VA found that his feet were normal, but that, findings reported by Dr. S. R. noted that they existed.  In sum, the Board previously indicated that it was "rather odd" that none of the other x-ray studies revealed conditions such as the lesion and the osteopenia.

As indicated by the Court's Memorandum decision, the Board dismissed 
Dr. S. R.'s opinion without first considering whether clarification from either 
Dr. S. R. or the Veteran was warranted and did not explaining why clarification would be unreasonable.  See Savage v. Shinseki, 24 Vet.App. 259 (2011) (discussing Board's duty to seek clarification of medical opinions).  Specifically, the Court stated that the June 2013 x-rays, which Dr. S. R. relied upon and were not in the evidence of record, were "relevant, factual, and objective" missing information and "bear greatly on the probative value of the private examination report" because they revealed various foot conditions that Dr. S. R. opined were due to the Veteran's in-service frostbite.  Savage, 24 Vet.App. at 270.  This fact was noted by the Court to be even more relevant because the Board relied on the absence of the actual x-rays when it rejected Dr. S. R.'s opinion.  The Board relied only on the fact that the x-rays that Dr. S. R. referenced were not in the claims file, and did not make a finding that the x-rays were not actually submitted with Dr. S. R.'s report and perhaps not included in the claims file by VA.  X-rays were noted by the Court to be "precisely the type of evidence that Savage contemplates."  See id.

Moreover, the Court indicated that the Board committed error in its September 2014 decision under Colvin v. Derwinski, 1 Vet.App. 171, 172 (1990), when it questioned Dr. S. R.'s opinion that his toenail fungus constituted a nail abnormality because it caused pain and discomfort.  In this regard, because Diagnostic Code 7122 does not provide a definition of a "nail abnormality," the Board's rejection of 
Dr. S. R.'s opinion was improper because the Board is not a medical body with authority to question Dr. S. R.'s opinion on what constitutes a nail abnormality. 

Upon review of all the evidence of record, lay and medical, and in consideration of the Court's most recent February 2016 Memorandum decision, the Board finds that the evidence is in equipoise as to whether the Veteran's right and left foot disabilities more nearly approximate a 20 percent rating for the appeal period prior to May 9, 2013.

As noted above, Diagnostic Code 7122 provides that a 20 percent rating is warranted where cold weather residuals consist of arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

The evidence prior to May 9, 2013 indicates that the Veteran had consistent complaints of pain, skin dryness, and a nail abnormality.  In the February 2003 VA examination, the Veteran reported experiencing a rash around his heels and stated that his feet were painful in cold weather.  Upon physical examination, the Veteran was noted to have a fungal infection of the toenails.  

The next evidence of documented treatment for a nail fungus infection is found in an April 2008 VA treatment record where it was indicated that the Veteran's "common foot problems" included toenail fungus.  

Although there is approximately a five year gap of treatment and findings for a nail abnormality in the record, in an April 2011 VA examination it was noted that the Veteran had used Miconazole cream for his foot infections.  The Veteran also indicated that since suffering frostbite, he had experienced "recurrent" toenail fungal infections as well as interdigital peeling that was temporarily resolved by fungal cream application.  

Despite the lack of medical evidence showing a continuous nail abnormality from the February 2003 VA examination to the April 2008 VA treatment record, the Veteran has credibly reported that he had recurrent toenail fungal infections that he treated with cream application, which may serve as some explanation for the lack of documented fungal infections from 2003 to 2008.  

Moreover, VA treatment records support the Veteran's claim for a higher rating.  For example, in April 2008, April 2009 and June 2010 VA treatment records, it was noted that the Veteran's "common foot problems" included toenail fungus.  Further, December 2009, January 2010, September 2010, August 2011, and March 2012 VA treatment records show recurrent prescriptions for Miconazole used to treat "fungal infection" between toes.  The Veteran was instructed to apply a small amount topically twice a day for fungal infections.  

Also, the March 2014 letter from the private podiatrist, Dr. S.E.R., indicated that the Veteran had a fungus infection of the fourth interspace of both feet and mycotic toenails of both feet on examination in May 2013.  This condition was noted to be at least as likely as not secondary to the frost bite condition.  It was further explained that frost bite caused the Veteran's feet to be more susceptible to infection due to a decreased ability to fight opportunistic infections of his feet.  It was further explained that patients who had experienced frost bite were more likely to develop ingrown toenails as well as fungus infections of the feet as a result of the frost bite.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for both the right and left foot disabilities is warranted for the rating period prior to May 9, 2013, as the Veteran had bilateral foot pain with recurrent nail abnormalities (toenail fungus) as contemplated under Diagnostic Code 7122.   

The Board next finds that a rating in excess of 20 percent for the Veteran's foot disabilities is not warranted for the rating period prior to May 9, 2013.  In this regard, the evidence prior to May 9, 2013 does not show that the Veteran's bilateral foot disabilities were manifested by symptoms contemplated by the 30 percent rating criteria.  Specifically, the VA treatment records and VA examinations discussed above revealed normal x-rays of the Veteran's feet prior to May 9, 2013.  Moreover, there was no indication that the Veteran had locally impaired sensation, tissue loss, color changes, or hyperhidrosis.  

For these reasons, the Board finds that a rating of 20 percent, but no higher for both the right and left foot disabilities is warranted for the rating period prior to May 9, 2013.

The Board next finds that, beginning May 9, 2013, the Veteran's left foot disability more nearly approximates a 30 percent rating under Diagnostic Code 7122.  In this regard, Dr. S. R. indicated that he first evaluated the Veteran on May 9, 2013.  It was noted that the Veteran had a fungus infection of the fourth interspace of both feet and mycotic toenails of both feet.  X-rays on May 9, 2013 revealed that the first left metatarsal head had a punched out lesion, which was noted by Dr. S. R. to be at least as likely as not secondary to the history of frost bite of his feet.  The x-rays also revealed osteopenia of his metatarsals. 

The Board recognizes that Dr. S. R. did not include the May 9, 2013 radiology report in connection with his March 2014 medical opinion.  However, his opinion discussed the radiological findings in detail and it was also noted that previous VA examinations reports (which included x-ray findings) had been reviewed.  Moreover, Dr. S. R. is a podiatrist, and the Board finds him to be competent to analyze and summarize x-rays reports associated with various foot abnormalities.  In sum, Dr. S. R.'s interpretation of x-ray findings is a matter of medical opinion and could potentially be based on the skill and level of experience of the radiologist, or in this case, the podiatrist.  In other words, interpretations of x-ray imaging results may be subjective and variable among radiologists or other medical professional when it comes to certain abnormalities.  Moreover, there is no evidence of record beginning May 9, 2013 showing that the Veteran did not have a punched out lesion of the left metatarsal head.  As such, the Board finds that further clarification on this issue is not warranted.  See generally Savage v. Shinseki, 24 Vet. App. 259 , 269-71 (2011).

As such, beginning May 9, 2013, the Veteran's frostbite residuals included pain, a nail abnormality (toenail fungus), and x-ray evidence of punched out lesions to the left foot first left metatarsal head.  Accordingly, the Board finds that a 30 percent rating is more nearly approximated for the Veteran's left foot disability beginning May 9, 2013.  A higher rating beginning May 9, 2013 for the Veteran's left foot is not warranted as the Veteran is in receipt of the maximum rating allowed under 
38 C.F.R. § 4.104, Diagnostic Code 7211 for his service-connected residuals of cold injury in the left foot.

Moreover, because the Veteran's right foot was not noted to have a punched out lesion or other x-ray abnormality, the Board finds that a rating in excess of 20 percent is not warranted for the rating period beginning May 9, 2013. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The evidence fails to show anything exceptional or unusual about the Veteran's frostbite residuals of either foot that would render the schedular criteria inadequate.  The preponderance of evidence shows that the only symptoms that are residual of his frostbite are pain, cold sensitivity, nail abnormality and punched out lesions in the left foot are specifically contemplated by the rating schedule.  Furthermore, the second Thun element is not met in this case.  There is no indication that his frostbite disabilities have resulted in any significant interference with work and they have not resulted in any hospitalization or any other factor similar to these two examples. 
For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but finds that it has not.  The Veteran has not alleged that his frostbite residuals have rendered him unemployable.  The Board has not ignored the December 2010 VA treatment note that documented his report that he was not able to work full time due to problems described.  Those problems, however, were mostly referencing nonservice-connected disabilities, including a left hand tremor, abdominal pain from a 1992 surgery, and decreasing vision.  In the April 2011 VA examination, it was noted specifically that the Veteran's cold injury residuals did not impact his ability to work.  As such, the Board finds that the issue regarding a TDIU has not been raised by the evidence of record at this time.


ORDER

For the entire rating period on appeal, the criteria for a 20 percent rating, but no higher, for residuals of right foot frostbite is granted.

For the rating period prior to May 9, 2013, the criteria for a 20 percent, but no higher, for residuals of left foot frostbite is granted.

For the rating period beginning May 9, 2013, the criteria for a 30 percent rating, but no higher, for residuals of left foot frostbite is granted.


REMAND

The Veteran has asserted that a separate evaluation for dermatitis as a residual of his frostbite is warranted.  Note 1 to Diagnostic Code 7122 provides that VA must "[s]eparately evaluate other disabilities that have been diagnosed as the residual
effects of cold injury . . . unless they are used to support an evaluation under [D]iagnostic [C]ode7122."  In the present case the Veteran's podiatrist has observed that the Veteran has dermatitis along the plantar aspect of both feet.  The Board observes that the higher ratings assigned herein for the Veteran's frostbite of the right and left foot do not contemplate dermatitis of the feet.  

Under the criteria for rating dermatitis or eczema, Diagnostic Code 7806 provides that a 10 percent rating is warranted for dermatitis or eczema that covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period. A (maximum) 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas are affected by the condition, or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. 38 C.F.R. § 4.118 , Diagnostic Code 7806.

Accordingly, on remand, the Veteran should be afforded an examination to ascertain whether the Veteran currently has dermatitis of his feet related to his frostbite.  If so, the severity of the dermatitis must be assessed.

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for dermatitis of his feet.  After securing the necessary release, obtain these records.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the etiology and current severity of any dermatitis of the fee.  If possible, this examination must be scheduled during a period of flare-up of this condition.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the dermatitis.  Every reasonable effort must be made to secure such an examination during a flare-up of his rosacea.  Appropriate instructions must be provided to the Veteran in this regard.

The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished. All pertinent symptomatology and findings must be reported in detail. 

If the Veteran has a flare-up(s) of his dermatitis prior to a scheduled VA examination, he must present himself to a VA outpatient clinic for an examination(s) to document the outbreak, including a description of the dermatitis.  Appropriate instructions must be provided to the Veteran in this regard.

3. After directive (1) has been completed, the RO should schedule an appropriate VA examination to determine the etiology and current severity of any dermatitis of the feet.  The claims file should be made available to and reviewed by the examiner.  The examiner should explain the rationale for all opinions expressed. 

Upon review of the file, and following examination, the examiner is asked to:  

a) Whether a diagnosis of dermatitis of the feet is appropriate; and if so, whether it is at least as likely as not related (i.e. 50 percent or greater probability) to the Veteran's service connected residuals of frostbite of the feet.  In rendering the requested opinion, the examiner must consider and discuss the opinion of Dr. S.R. who concluded that the Veteran's dermatitis was related to his cold injuries.  

The examiner is asked to explain the reasons behind any opinions offered. The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes. In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

(b)  Determine the current nature and severity of any current dermatitis.  The examiner should address the total body area and total exposed body area affected by the condition.  The examiner should also record whether systemic therapy such as corticosteroids, including topical corticosteroids, is required to treat the condition, and the frequency of use during the past 12-month period.  The examiner is asked to address any scars related to the dermatitis.  

4. After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand. If any report is deficient in any manner, the RO must implement corrective procedures at once. 

7. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must adjudicate whether a separate rating for dermatitis of the feet associated with the Veteran's service-connected frostbite residuals is warranted.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


